DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 28 September 2021.  The references cited on the PTOL 1449 form have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,158,585.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader recitation of the invention encompassed by the claims of the patent.
Claims of the Instant Application
Claims of U.S. Patent 11,158,585
1
1
2
2
3
3
4
4
6
5
7
7
11
10
12
12
13
13
14
14
15
15


Claims of the Instant Application
Claims of U.S. Patent 11,158,585
16
1, 2, 9
17
2
18
5
19
6, 7
20
10


Regarding claim 1 of the instant application, claim 1 of the patent requires a conductive material which is one or more conductive materials.  The patent recites two or more two or more segments, the segments to interlock with one another, which are interlocking segments.
Regarding claim 5 of the instant application, claim 2 of the patent is the same as claim 2 of the instant application and claim 9 of the patent is the same as that of claim 5 of the instant application.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the interlocking sections for each segment as nearly inherent to having two or or more segments, the segments to interlock with one another as defined in claim 1 of the patent in order to function as frame of a package shield as intended.
Regarding claim 16 of the instant application, claim 1 of the patent requires two or more segments, the segments to interlock with one another.  The segments of the patent inherently require an interlocking interface.  Claims 2, 4, 9 also recites interlocking interface(s) as well as further structure and/or function.
The claims under examination are not patentably distinct from the reference patent claims because the claims under examination are anticipated by the reference patent claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993).  The entire scope of the instant application claim falls within the scope of the reference patent claims.  The narrowly defined invention claimed in the conflicting reference patent anticipates the claimed broader defined invention of the instant application being examined and, therefore, a later patent to the broader defined invention would improperly extend the right to exclude granted by the patent to the narrowly defined invention should the broader defined invention issue as a patent.

Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,158,585 in view of Polomoff et al. (U.S. Patent Application Publication 20190067210).
Claims of the Instant Application
Claims of U.S. Patent 11,158,585
8
Obvious
9
Obvious
10
Obvious


Regarding claims 8-10 of the instant application, claim 5 of the patent teaches the limitations of claim 6 of the instant application but does not further recite the particular shape of the interdigitated protrusions.
Polomoff teaches seal ring structures for integrated circuits RF elements (par. 2) containing multiple segments having interlocking sections of interdigitated protrusions (Fig. 6 and 7 shows various pattern shapes).  Zig-zag (claim 8), Fig. 7 (B) or (F).  Rectangular (claim 9) Fig. 6 and 7 (A).  Lock and key (claim 10), Fig. 7 (E).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the known shapes taught by Polomoff for interlocking sections of claim 6 of the patent based on its known suitability in the art to interlock sections around the integrated circuit (par. 2, 3, 28 and 29).

It is noted that these are NOT a provisional nonstatutory double patenting rejections because the patentably indistinct claims have in fact been patented.  These rejections may not be held in abeyance and requires a proper reply to resolve the issues.  Failure to provide a complete response will be held as not fully responsive (see MPEP 704.12(c) and 714.02).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896